Orders of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered January 25, 2002, which, upon findings that respondent mother had violated the terms of a suspended judgment entered upon prior findings of permanent neglect, terminated her parental rights and committed custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The court’s finding that respondent violated the conditions of the suspended judgment by, among other things, failing to seek further domestic violence counseling upon an incident involving her partner, failing to comply and cooperate with the mental health evaluation process and all subsequent referrals, failing to visit her children regularly, and failing to maintain suitable housing, is supported by the necessary preponderance of the evidence (see Matter of Onelio Olvein Elijah Vidal Ondalis Santi*406ago C., 13 AD 3d 95 [2004]; Matter of Jennifer VV., 241 AD2d 622 [1997]). Moreover, respondent’s unwillingness to satisfy the conditions of the suspended judgment amply supports the conclusion that the best interests of the subject children would be served by terminating respondent’s parental rights (see Matter of Shaka Efion C., 207 AD2d 740 [1994]). Concur—Andrias, J.P., Friedman, Marlow, Nardelli and Williams, JJ.